Case 2:20-cv-00012-JRS-MJD Document 4-1 Filed 01/07/20 Page 1 of 1 PagelD #: 62
exo

United States Court of Appeals
For the First Circuit

 

Nos. 18-1669
19-1042
19-1043
19-1107
UNITED STATES
Appellee
MARTIN GOTTESFELD

Defendant - Appellant
ORDER OF COURT

Entered: December 11, 2019
Pursuant to 1st Cir. R. 27.0(d)

Defendant-appellant Martin Gottesfeld's motion seeking leave to file a supplemental brief
is granted. Defendant-appellant may file a pro se supplemental brief not to exceed ten pages by
January 16, 2020. The appellee's thirty-day deadline for filing its answering brief shall run from
the date defendant-appellant files his pro se supplemental brief or the date appellant's counseled
brief is served, whichever is later.

_By the Court: _

Maria R. Hamilton, Clerk

cc:
Virginia G. Villa

Martin Gottesfeld

Seth B. Kosto

Donald Campbell! Lockhart
David J. D'Addio

Amy Harman Burkart
